Case 1:15-cv-02042-JHR-AMD Document 152 Filed 10/10/19 Page 1 of 1 PageID: 4318



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


   PLANTATION BAY, LLC,

                         Plaintiff,
                                                    Civil No. 15-2042
          v.

   STEWART TITLE GUARANTY                           ORDER
   COMPANY, et al.,

                         Defendants.


        Before the Court is Plaintiff’s Motion for Partial Summary Judgment (Docket

 Item 148). After Plaintiff filed the Motion, but before Defendants were required to

 respond, the Court stayed this case pending the outcome of private mediation. (See

 Docket Item 151.) Therefore,

        IT IS on this 10th day of October 2019, hereby:

        ORDERED that Plaintiff’s Motion for Partial Summary Judgment (Docket Item

 148) is hereby DISMISSED WITHOUT PREJUDICE with the right to refile once the

 Court lifts the stay.




                                                             _ s/ Joseph H. Rodriguez __
                                                                JOSEPH H. RODRIGUEZ
                                                              United States District Judge
